DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 April 2019 and 10 February 2020 filed on and after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, “a voltage” is recited on lines 10, 12, 16 and 18, and it is unclear if this is the same “a voltage” as initially recited on line 2, or different voltages.  
Additionally, “operates on condition” is recited on both lines 10 and 12, and it is unclear if this is the same or different conditions. 
Further, “a conductive state” is recited on both lines 13 and 14, and it is unclear if 
Finally, the recited limitation “a first supply path that supplies a voltage to the first drive circuit; and a second supply path that supplies a voltage to the second drive circuit”, is unclear.  This limitation is unclear because it is unknown where each of these paths begin.
Regarding Claim 2, “a voltage” is recited on lines 19, 23, 25, 29, 30, 32, and 34, and it is unclear if this is the same “a voltage” as initially recited on line 17, or different voltages.  
Additionally, “operates on condition” is recited on lines 19, 23, and 25, and it is unclear if these are the same or different conditions.  
Further, “a conductive state” is recited on lines 20, 23, 26, and 27, and it is unclear if these are the same or different conductive states.  
Finally, the recited limitation “a first supply path that supplies a voltage to the first drive circuit; a second supply path that supplies a voltage to the second drive circuit; a third supply path that supplies a voltage to the third drive circuit; and a fourth supply path that supplies a voltage to the fourth drive circuit” is unclear.  This limitation is unclear because it is unknown where each of these paths begins.
Regarding Claims 4-5 and 12-19, “a voltage” and/or “operates on condition” is recited.  It is unclear if it is the same “a voltage” as initially recited on line 2 of Claim 1, or line 17 of Claim 2, or different voltages.  Additionally, it is unclear if “operates on condition” is the same condition as initially recited on line 10 of Claim 1, or line 19 of Claim 2, or different conditions.  

Regarding Claims 5 and 6, “the common storage battery” is recited.  There is insufficient antecedent basis for this limitation in the claims.
Regarding Claim 16, the recited limitation “a fifth supply path that supplies a voltage to the first drive circuit; and a sixth supply path that supplies a voltage to the second drive circuit” is unclear.  This limitation is unclear because Claim 1, from which it depends only recited “a first supply path” and “a second supply path”, so it is unclear what “a fifth supply path” and “a sixth supply path” references if “a third supply path” and “a fourth supply path” are not claimed.  Additionally, this limitation is unclear because it is unknown where each of these paths begins.
Regarding Claims 3, 5, 7, 9, 11, 13, and 16, they depend from Claim 1 and are also rejected for the reasons stated above. 
Regarding Claims 4, 6, 8, 10, 12, 14-15, and 17-19, they depend from Claim 2 and are also rejected for the reasons stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1, 3, 5, 7, 9, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara US 2013/0257062.
Regarding Claim 1, Sakakibara teaches a power supply apparatus which includes a storage battery (2, fig. 1) and supplies a voltage from the storage battery to an electric load (3, fig. 1), the power supply apparatus comprising: 
a first energizing path (path connecting 2, 14, 16, and 3, fig. 1) and a second energizing path (path connecting 2, 15, 16, and 3, fig. 1) connected in parallel between the storage battery and the electric load; 
a first switch (14, fig. 1) that makes the first energizing path conductive and interrupts the first energizing path; 
a second switch (15, fig. 1) that makes the second energizing path conductive and interrupts the second energizing path; 
a first drive circuit (16, fig. 1) that operates on condition that a voltage (signal S2, fig. 1) is supplied and drives the first switch; 
a second drive circuit (17, fig. 1) that operates on condition that a voltage (signal S3, fig. 1) is supplied and drives the second switch into a conductive state in a case where the first switch is driven into a conductive state by the first drive circuit (the control circuit 13 transmits control signals S2, S3 for keeping the first and the second switches 14, 15 on, refer to 0030]); 
a first supply path (path of signal S2, fig. 1) that supplies a voltage (signal S2, fig. 1)to the first drive circuit; and 

Regarding Claim 3, Sakakibara teaches all of the limitations of Claim 1 above and further teaches wherein voltages are supplied from a plurality of voltage supply parts to a voltage output part, and a voltage is supplied from the voltage output part to the first supply path and the second supply path (voltages are supplied to and from 16, 17, 31 and 32 of fig. 3).
Regarding Claim 5, Sakakibara teaches all of the limitations of Claim 3 above and further teaches wherein the plurality of voltage supply parts include a plurality of common voltage supply parts connected to the common storage battery (voltages are supplied to and from 2, 13, 16, 17, 31 and 32 of fig. 3).
Regarding Claim 7, Sakakibara teaches all of the limitations of Claim 5 above and further teaches wherein each of the plurality of common voltage supply parts is connected to the common storage battery via a connector (2 coupled via 4 and 5, figs. 1 and 3-8).
Regarding Claim 9, Sakakibara teaches all of the limitations of Claim 3 above and further teaches wherein the plurality of voltage supply parts include a plurality of independent voltage supply parts connected to different storage batteries, respectively (refer to 2 and 9, figs. 1 and 3-8).
Regarding Claim 13, Sakakibara teaches all of the limitations of Claim 3 above and further teaches comprising: a first control part that operates on condition that a voltage is supplied and controls the first drive circuit (13 and 16, fig. 1); a second control part that operates on condition that a voltage is supplied and controls the second drive 
Regarding Claim 16, Sakakibara teaches all of the limitations of Claim 1 above and further teaches comprising a fifth supply path that supplies a voltage to the first drive circuit; and a sixth supply path that supplies a voltage to the second drive circuit (voltages are supplied to and from 2, 13, 16, 17, 31 and 32 of fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8, 10-12, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. US 2013/0026992, in view of Sakakibara US 2013/0257062.
Regarding Claim 2, Ruan teaches a power supply apparatus which includes a first storage battery (battery unit 22, within one of rechargeable battery device 2, figs. 1 and 2) and a second storage battery (battery unit 22, within different rechargeable battery device 2, figs. 1 and 2) and supplies voltages from the first storage battery and the second storage battery to an electric load (6, fig. 1), the power supply apparatus comprising: 
a second switch module connected in parallel to the first switch module, refer to abstract); 
a third energizing path (path from battery unit 22 to load 6 via first switching module 21, fig. 2) and a fourth energizing path (path from battery unit 22 to load 6 via second switching module 23, fig. 2) connected in parallel between the second storage battery and the electric load (a second switch module connected in parallel to the first switch module, refer to abstract); 
a first switch (first switch module 21, fig. 2) that makes the first energizing path conductive and interrupts the first energizing path; 
a second switch (second switch module 22, fig. 2) that makes the second energizing path conductive and interrupts the second energizing path; 
a third switch (first switch module 21, fig. 2 of different rechargeable battery device) that makes the third energizing path conductive and interrupts the third energizing path; 
a fourth switch (second switch module 23, fig. 2 of different rechargeable battery device) that makes the fourth energizing path conductive and interrupts the fourth energizing path.  Ruan further teaches a control module 24, fig. 2 that operates each pair of first and second switch modules, however is silent regarding a first drive circuit that operates on condition that a voltage is supplied and drives the first switch; a second drive circuit that operates on condition that a voltage is supplied and drives the second 
Sakakibara teaches a first drive circuit (16, fig. 1) that operates on condition that a voltage (signal S2, fig. 1) is supplied and drives the first switch; 
a second drive circuit (17, fig. 1) that operates on condition that a voltage (signal S3, fig. 1) is supplied and drives the second switch into a conductive state in a case where the first switch is driven into a conductive state by the first drive circuit (the control circuit 13 transmits control signals S2, S3 for keeping the first and the second switches 14, 15 on, refer to 0030]); 
a third drive circuit (16, fig. 1) that operates on condition that a voltage (signal S2, fig. 1) is supplied and drives the third switch; 
a fourth drive circuit (17, fig. 1) that operates on condition that a voltage (signal S3, fig. 1) is supplied and drives the fourth switch into a conductive state in a case where the third switch is driven into a conductive state by the third drive circuit (the control circuit 13 transmits control signals S2, S3 for keeping the first and the second switches 14, 15 on, refer to 0030]); 

a second supply path (path of signal S3, fig. 1)that supplies a voltage (signal S3, fig. 1) to the second drive circuit.
a third supply path (path of signal S2, fig. 1) that supplies a voltage (signal S2, fig. 1) to the third drive circuit; and 
a fourth supply path (path of signal S3, fig. 1) that supplies a voltage (signal S3, fig. 1) to the fourth drive circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drive circuit as taught by Sakakibara with the power supply apparatus of Ruan in order to provide more control of each individual switch.
Regarding Claim 4, the combination of Ruan and Sakakibara teaches all of the limitations of Claim 2 above and further teaches wherein voltages are supplied from a plurality of voltage supply parts to a voltage output part, and a voltage is supplied from the voltage output part to the first supply path, the second supply path, the third supply path, and the fourth supply path (voltages are supplied to and from 16, 17, 31 and 32 of fig. 3 of Sakakibara).
Regarding Claim 6, the combination of Ruan and Sakakibara teaches all of the limitations of Claim 4 above and further teaches wherein the plurality of voltage supply parts include a plurality of common voltage supply parts connected to the common storage battery (voltages are supplied to and from 2, 13, 16, 17, 31 and 32 of fig. 3 of Sakakibara).
Regarding Claim 8, the combination of Ruan and Sakakibara teaches all of the limitations of Claim 6 above and further teaches wherein each of the plurality of common voltage supply parts is connected to the common storage battery via a connector (2 coupled via 4 and 5, figs. 1 and 3-8 of Sakakibara).
Regarding Claim 10, the combination of Ruan and Sakakibara teaches all of the limitations of Claim 4 above and further teaches wherein the plurality of voltage supply parts include a plurality of independent voltage supply parts connected to different storage batteries, respectively (refer to 2 and 9, figs. 1 and 3-8 of Sakakibara).
Regarding Claim 11, Sakakibara teaches all of the limitations of Claim 1 above, however is silent wherein the first supply path is connected to a first storage battery, and the second supply path is connected to a second storage battery independently from the first supply path.
Ruan teaches wherein the first supply path is connected to a first storage battery a first storage battery (battery unit 22, within one of rechargeable battery device 2, figs. 1 and 2), and the second supply path is connected to a second storage battery (battery unit 22, within different rechargeable battery device 2, figs. 1 and 2) independently from the first supply path.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second as taught by Ruan with the power supply apparatus of Sakakibara in order to provide an additional power source to the system.
Regarding Claim 12, the combination of Ruan and Sakakibara teaches all of the limitations of Claim 2 above and further teaches wherein a voltage is supplied from the 
Regarding Claim 14, the combination of Ruan and Sakakibara teaches all of the limitations of Claim 2 above and further teaches a first control part that operates on condition that a voltage is supplied and controls the first drive circuit (13 and 16, fig. 1); a second control part that operates on condition that a voltage is supplied and controls the second drive circuit (13 and 17, fig. 1); a first control part supply path that supplies a voltage to the first control part (12 and 9, fig. 1); and a second control part supply path that supplies a voltage to the second control part (12 and 10, fig. 1 of Sakakibara).
Regarding Claim 15, the combination of Ruan and Sakakibara teaches all of the limitations of Claim 2 above and further teaches a first control part that operates on condition that a voltage is supplied and controls the first drive circuit and the third drive circuit; a second control part that operates on condition that a voltage is supplied and controls the second drive circuit and the fourth drive circuit; a first control part supply path that supplies a voltage to the first control part; and a second control part supply path that supplies a voltage to the second control part (13, 16, and 17, fig. 3 of Sakakibara).
Regarding Claim 17, the combination of Ruan and Sakakibara teaches all of the limitations of Claim 2 above and further teaches a fifth supply path that supplies a voltage to the first drive circuit; and a sixth supply path that supplies a voltage to the 
Regarding Claims 18, the combination of Ruan and Sakakibara teaches all of the limitations of Claim 2 above and further teaches a fifth supply path that supplies a voltage to the first drive circuit; a sixth supply path that supplies a voltage to the second drive circuit; a seventh supply path that supplies a voltage to the third drive circuit; and an eighth supply path that supplies a voltage to the fourth drive circuit (voltages are supplied to and from 16, 17, 31 and 32 of fig. 3 of Sakakibara).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. US 2013/0026992, in view of Sakakibara US 2013/0257062, and in further view of Holgers et al. US 2016/0114695.
Regarding Claim19, the combination of Ruan and Sakakibara teaches all of the limitations of Claim 2 above, including signals to the first, second, third and fourth drive circuits, however is silent regarding a first, second, third and, and fourth delay circuit that operates on condition that a voltage is supplied and delays a signal to the first, second, third and fourth drive circuit, respectively via a first, second, third and fourth delay circuit supply path that supplies a voltage to the first, second, third and fourth delay circuit.
Holgers teaches a first, second, third and, and fourth delay circuit that operates on condition that a voltage is supplied and delays a signal to the first, second, third and fourth drive circuit, respectively via a first, second, third and fourth delay circuit supply 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the delay circuit as taught by Holger with the power supply apparatus of the combination of Ruan and Sakakibara in order to provide additional control to the drive circuits in the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        3 September 2021


/DANIEL KESSIE/Primary Examiner, Art Unit 2836